PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RACHED, Wissam
Application No. 16/339,903
Filed: 5 Apr 2019
For: TETRAFLUOROPROPENE-BASED AZEOTROPIC COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) and decision on the petition under 37 CFR 1.313(c)(2), filed January 6, 2022, to revive the above-identified application.

The petitions are GRANTED.

Petition under 37 CFR 1.137(a)


The application became abandoned for failure to submit formal drawings in a timely manner in reply to the Notice of Allowability, mailed June 29, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on September 29, 2021.  The Notice of Abandonment was mailed October 18, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) replacement drawings; (2) the petition fee of $2,100, and (3) an adequate statement of unintentional delay.  Accordingly, the reply to the Notice of Allowance is accepted as having been unintentionally delayed.

Petition under 37 CFR 1.313(c)(2)

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on July 6, 2021 cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to Technology Center AU 3679 for processing of the request for continued examination under 37 CFR 1.114 and concurrently filed amendment.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.